EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Joyce on March 31, 2021 (final authorization was provided via a follow-up email on April 1, 2021).

The application has been amended as follows: 

Claim 1 is amended as follows:
A support frame for a knee pad that is attachable to a user, the support frame comprising: 
an upper section that has an inner surface with a knee pocket shaped to conform to a knee portion of a leg of the user and a lower section having an inner surface that is shaped to conform to an upper shin section of the leg of the user, and a live hinge connecting the upper section to the lower section so as to allow the upper section and lower section to flex relative one another; 
a plurality of attachment elements configured to secure the support frame to the leg of the user that include strap retention guides and buckle mounts, the strap retention guides and the buckle mounts [[that]] are angled so as to secure a strap in of the strap retention guides located on [[one]] a first side [[of]] at a bottom end of the lower section and at least one of the buckle mounts located on [[an opposite]] a second side [[of a]] at the bottom end of the lower section, the second side being oppositely positioned from the first side; 
the lower section including a plurality of vertically oriented slots that begin [[on a]] at the bottom end of the lower section and extend at least part way into the lower section; [[and]] 
wherein when the attachment elements secure the support frame to the user, the upper surface fits securely around the knee portion of the leg of the user while the lower section's vertically oriented slots cause the lower section to conform to t tthe a circumference of the upper shin section of the leg of the user independently of a diameter of the upper shin section of the leg of the user; and
wherein the upper section has a top end, the upper section having a first length measured from the top end to the live hinge, and the lower section having a second length measured from the live hinge to the bottom end, and wherein the first length is greater than the second length.

Claim 2 is amended as follows:
The support frame of claim 1, wherein the lower section has an outer surface having ribbing that provides strength and rigidity to the plurality of attachment elements and the upper section's inner surface has ribbing that provides [[better]] structural frame support to the knee pocket.

Claim 5 is amended as follows:
The support frame of claim 1, wherein one or more of the plurality of attachment elements is a strap and wherein [[one]] a first end of a buckle is secured on the strap  buckle mounts are configured for holding a second end of [[a]] the buckle for attaching the strap to the support frame.

Claim 7 is amended as follows:
A support frame for a knee pad that is attachable to a user, the support frame comprising: 
a single molded component having an upper section that has an inner surface with a knee pocket shaped to conform to a knee portion of the user's leg and a lower section having an inner surface that is shaped to conform to an upper shin section of the user's leg, and a live hinge connecting the upper section to the lower section so as to allow the upper section and lower section to flex relative one another, and a plurality of attachment elements for securing the support frame to the user's leg and for securing the support frame to a cushion; 
the plurality of attachment elements including molded-in buckle mount tabs and molded-in retention guides; 
wherein the molded-in buckle mount tabs respectively protrude outward from sides of the support frame and are components that are molded in to the support frame that are configured to secure one side of a buckle to one of the sides the support frame; [[and]] 
wherein the molded-in retention guides are components that protrude outward from one of the sides of the support frame and are molded in to the support frame, each retention guide having an open slot that is sized to allow a strap to pass through the retention guide, and configured to secure [[a]] the strap on one of the sides of the support frame that is opposite from the buckle mount tabs; and
wherein the upper section has a top end and the lower section has a bottom end, wherein the upper section has a first length measured from the top end to the live hinge, and the lower section has a second length measured from the live hinge to the bottom end, and wherein the first length is greater than the second length.

Claim 9 is amended as follows:
The support frame of claim 8, wherein the lower section has an outer surface having ribbing that provides strength and rigidity to the plurality of attachment elements and the upper section's inner surface has ribbing that provides [[better]] structural frame support to the knee pocket.

Claim 10 is amended as follows:
The support frame of claim 9, wherein the lower section includes a plurality of vertically oriented slots that begin on [[a]] the bottom end of the lower section and extend at least part way into the lower section; and 
wherein when the attachment elements secure the support frame to the user, the upper surface fits securely around the knee portion of the leg of the user while the lower section's vertically oriented slots cause the lower section to conform to a circumference of a lower leg portion of the user independently of a diameter of the user's lower leg portion.

Claim 11 is amended as follows:
A support frame for a knee pad, the support frame comprising: 

the plurality of attachment elements including tie pockets that are molded components that protrude outward on each side of the knee pocket and have respective open indentations that are configured to respectively receive a knot from a respective connector that is used to secure the cushion to the support frame; and
wherein the upper section has a top end and the lower section has a bottom end, wherein the upper section has a first length measured from the top end to the live hinge, and the lower section has a second length measured from the live hinge to the bottom end, and wherein the first length is greater than the second length.

In the Specification:
Para. 0026, Line 2, following “area” insert --(i.e. an indentation)--

Claims 1-3 and 5-12 are allowable over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is to Carbonneau (USPN 3,772,704), and the above amendment overcomes Carbonneau by requiring that the upper section be greater in length than the lower section, wherein the live hinge is the boundary between the upper and lower .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732